SKOPIL, Circuit Judge,
specially concurring.
The City of Tenakee Springs and the Southeast Alaska Conservation Council appeal the denial of a preliminary injunction. The majority finds that the district court misinterpreted the Alaska National Interest Lands Conservation Act, Pub.L. No. 96-487 (1980) (“ANILCA”), thereby incorrectly concluding that the Forest Service had discretion in defining the scope or parameter of an EIS. I agree with the majority that the district court relied on two erroneous legal premises in denying the preliminary injunction. I also agree that remand is necessary. I disagree, however, with the majority’s reasoning and therefore specially concur.
Scope of ANILCA § 708.
As stated by the majority, at approximately the same time the United States Forest Service was completing roadless area review evaluations, Congress passed ANILCA. In section 708(a) of ANILCA, Congress noted that the Forest Service had completed RARE II. Congress announced that it had conducted its own review and examination of the national forest system roadless areas in Alaska “and of the environmental impacts associated with alternative allocations of such areas.” Section 708(a)(2) (emphasis added). On the basis of that review, Congress directed in section 708(b) that:
(1) without passing on the question of the legal and factual sufficiency of the RARE II Final Environmental Statement (dated January 1979) with respect to national forest lands in States other than Alaska, such statement shall not be subject to judicial review with respect to National Forest System lands in the State of Alaska; ____
1980 U.S.Code Cong. & Admin.News (94 Stat.) 2421-22 (emphasis added).
*1409Tenakee Springs argues the district court incorrectly interpreted the scope of ANILCA, resulting in an erroneous conclusion that it could not review the Tongass Plan EIS or the Alaska Lumber and Pulp EIS. Tenakee Springs urges us to find that ANILCA only prohibits review of wilderness allocations. It contends that Congress, in passing ANILCA’s section 708, merely approved Kadashan being classified as nonwilderness, but did not approve the particular land use designation. Tenakee Springs insists that because we may review the sufficiency of the Tongass Plan’s final EIS regarding all nonwilderness designations, we are free to review the sufficiency of any EIS addressing site-specific activity and resulting site-specific environmental impacts.
Conversely, appellee Block urges us to adopt the district court’s reasoning and conclusion. That is, Congress, in passing section 708, precluded judicial review of not only wilderness and nonwilderness allocations, but also all nonwilderness designations contained in the nonwilderness allocations. Because the Kadashan watershed was assigned a land use designation III, both timber harvesting and road construction would be allowed in the watershed. Therefore, the only decision left to be made after the land use designation was whether the Alaska Lumber and Pulp EIS adequately explored the general means of effectuating the Tongass Plan land use designation. The EIS did not have to consider the site-specific impact of the Kadashan road upon wildlife or other environmental impacts. In the words of the district court, “the EIS contained a reasonably thorough discussion of the area of decision: not whether to build a road and log but how to do it.”
I neither agree nor fully disagree with either party. First, the district court is correct in concluding that section 708 of ANILCA indeed precludes judicial review of the land use designations found in the Tongass Plan’s final EIS. Section 708(a)(2) states that “Congress has made its own review and examination of national forest system roadless areas in Alaska and of the environmental impacts associated with alternative allocations of such areas.” (Emphasis added.) Congress could not have reviewed the impacts associated with the alternative allocations made in the Tongass Forest without having reviewed the Tongass Plan EIS. There was no RARE II EIS regarding the Tongass National Forest. The only conclusion that can be reached is that the allocations to which section 708 refers regard both the Tongass Plan land use designations and the RARE II wilderness, nonwilderness, and further planning designations.
The majority relies in its conclusion on the fact that the two EISs are different in their analysis and treatment of both wilderness and nonwilderness land. I cannot find the significance of this disparity in the two statements. The Tongass Plan EIS and the RARE II EIS refer to one another and make it clear that while the two statements do not use identical categories, they have identical goals. More important, Congress clearly approved of the Tongass Plan allocations in Alaska. The majority’s distinction between wilderness and nonwilderness allocations which it uses to defend its position belies the plain language of section 708(b)(1) which states: “such statement shall not be subject to judicial review with respect to National Forest System lands in the State of Alaska____” (Emphasis added.) There is no qualification with regard to what part of the statement is immune from review. If Congress was concerned that judicial review be available for nonwilderness designations, it could have simply stated that wilderness designations would not be subject to judicial review. Section 708(b)(1) undeniably includes both wilderness and nonwilderness designations.
Legislative history indicates congressional approval of the Tongass Plan land use designations. As the majority states, representative Morris Udall stated that section 708, “rules on the legal sufficiency of the Tongass Land Management Plan’s consideration of wilderness allocations for the Tongass.” 126 Cong.Rec. 29277 (1980). He stated further, “[t]he Forest Service *1410has indeed done a fine job on the plan as adopted in April, 1979----” Id. With regard to timber development provisions of ANILCA’s section 705, Congressman Udall stated “we have reviewed the current Tongass Land Management Plan (TLMP) and find it satisfactory.” Id.
More revealing are Senator Tsongas’ comments on section 708, made in 1981. He explained that section 708 was implemented, in part, to protect the timber industry of southeast Alaska. “It effectively guarantees that wilderness advocates cannot delay the implementation of the RARE II review or the Tongass National Forest land management plan through dilatory lawsuits.” 127 Cong.Ree. 29390 (1981). His comment would make little sense if section 708 were read to mean that judicial review was allowed for any land use designation but that of wilderness.1 Wilderness advocates would be much more inclined to bring a cause of action against a nonwilderness land use designation than that of wilderness, thereby engaging in “dilatory lawsuits” meant to be avoided by section 708.
Finally, the majority discusses and finds significant the fact that the Tongass Plan was not final at the time Congress considered section 708. At the time Congress considered section 708, the draft Tongass Plan EIS had been issued and was examined by Congress. The final EIS was almost exactly the same as the draft.2
I do not agree with the district court, however, that “Congress has precluded this court from determining that there was not a sufficiently detailed discussion of the effeet of logging and roads on the habitat.” The Tongass Plan is a programmatic EIS. It provides management direction and general guidelines for the Tongass Forest. The EIS itself acknowledges that it is not site-specific. Further, it states that the areas not allocated to wilderness are recommended for multiple uses. The land use designations were not mandates. That is, land use designation III does not require, but only allows, timber harvesting and road construction. Therefore, as stated in the Alaska Lumber and Pulp draft EIS, “no action” is an alternative in these areas. Lending support to this argument is the fact that the Forest Service deferred timber harvesting in the Kadashan during the ALP five-year operating plan beginning in 1981. Consequently, the district court’s conclusion that an EIS’s sufficiency is measured by whether it discussed how to build roads rather than whether to build roads is incorrect. To the contrary, even though we are not free to review the land use designation contained in the programmatic Tongass Plan EIS, we are free to review the site-specific Alaska Lumber and Pulp final EIS to determine whether it is sufficiently site-specific regarding its decision to build the Kadashan road.
Therefore, although I do not agree with the majority that the Tongass Plan EIS is subject to judicial review, I do agree that section 708 does not preclude judicial review of the Alaska Lumber and Pulp EIS. I therefore concur in the majority’s decision to remand this case.
*1411-1415I fully agree with the majority’s reasoning regarding the issuance of the preliminary injunction and concur in its instruction to enter a preliminary injunction.

. The majority decision also makes mention of Senator Tsongas’ comments. It states that "Congress' concern to avoid litigation over RARE II as it affected Alaska turned out to be well-founded.” See majority opinion at 1405. The opinion then cites to California v. Block, 690 F.2d 753 (9th Cir.1982) and Sierra Club v. Peterson, 717 F.2d 1409 (D.C.Cir.1983). The Block decision has nothing to do with RARE II as it affected Alaska. It involved litigation over land in California. The same is true regarding the Peterson decision. That litigation involved land in Idaho and Wyoming.


. The majority makes one final argument for its interpretation of ANILCA. It refers to this court’s decision in California v. Block, 690 F.2d at 761. See majority opinion at 1406. First, I am somewhat confused at the discussion of the site specificity of the Tongass Plan because we all agree that the Tongass Plan is a programatic EIS. Further, I am uncertain as to the significance of the statement made in the majority opinion that Congress could not have intended to ratify the Block specificity requirement. It is clear that Congress could not have so intended because, as the majority points out, the Block decision followed the enactment of ANILCA. Finally, I do not believe Block has any relevance to congressional intent regarding section 708 of ANILCA.